Citation Nr: 1328081	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-24 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a December 2012 decision, the Board determined that new and material evidence was received to reopen service connection for an acquired psychiatric disorder.  At that time, the Board remanded the reopened claim for an acquired psychiatric disorder, to include PTSD, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  As discussed below, since the Veteran did not show up for his scheduled VA examination, the development ordered by the previous remand, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran does not currently have, nor has he had at any time during the course of his appeal, a diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder, diagnosed as depressive disorder not otherwise specified (NOS), manifested by irritability, angered mood, and mild social isolation, did not begin during or was otherwise caused by military service.



CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in active service.           38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in September 2005, prior to the initial adjudication of the claim in February 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied; hence, no rating or effective date will be assigned with respect to this claimed condition.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, private treatment records, and lay statements from the Veteran and others.  

Additionally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with three VA psychological examinations (the reports of which have been associated with the claims file) in March 2003, October 2005, and September 2009.  The Board finds the VA examinations of record were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and offered opinions.

The Board notes that the Veteran has repeatedly questioned the adequacy of the VA psychological examinations, most recently in a February 2013 written statement.  However, in May 2013, a VA examination was scheduled in accordance with the Board's remand instructions, but the report from the VA medical facility notes the Veteran failed without explanation to report for the scheduled examination.  The June 2013 Supplemental Statement of the Case (SSOC) informed the Veteran of his failure to report for the scheduled VA examination.  There is no showing in the record of good cause for his failure to report for the scheduled examination.  In July 2013 written statements, the Veteran, through his representative, requests another VA examination and acknowledges his failure to report for the scheduled VA examination, but does not offer a reason for his failure to report.  

There is no indication in the record that the letter notifying the Veteran of the scheduled May 2013 VA psychological examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In short, there is no evidence of any VA error in notifying or assisting the Veteran.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claim for service connection for an acquired psychiatric disorder, including PTSD.  The Board has no legal recourse but to decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655 (2012).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for an Acquired Psychiatric Disorder, to include PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).
 
Additionally, the conditions at issue, PTSD and depressive disorder, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, because the Veteran has not been diagnosed with a psychosis, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.384 (2012).  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2012).  VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

The Veteran contends that he has PTSD as a result of his military service.  In February 2010 written statements, the Veteran detailed his experience of serving as the escort for his cousin's body, who had been killed in Vietnam, and transporting the body back home.  The Veteran also reported his stressful combat experiences including dodging bullets and avoiding booby traps.       

The Veteran was awarded the Combat Infantryman Badge (CIB) and he was assigned to an armored combat assault outfit during service.  As such, the Veteran's exposure to an in-service stressor is recognized.  38 C.F.R. § 3.304(f).  The Board acknowledges the Veteran's repeated statements regarding the stressful nature of his service in the Republic of Vietnam.  However, the occurrence of a stressful event alone is insufficient to warrant service connection for PTSD.  Rather, such an event must be shown to cause PTSD.  In this case, the evidence does not show that the Veteran has a current diagnosis of PTSD.  

A July 2003 private treatment record from Dr. R.M. notes that the Veteran has a "relatively classic profile of posttraumatic stress disorder symptomatology," but does not actually diagnose him with PTSD. 

In March 2004, the Veteran underwent a VA examination.  At the examination, the Veteran reported a depressed mood, thoughts of Vietnam once per month, irritability, and chronic back pain.  He stated he was not currently working because he served as the caretaker for his seriously ill father on a daily basis.  He denied mental health problems in service.  The Veteran reported receiving inpatient treatment in 1975 for approximately two weeks for work discipline problems and substance abuse as well as a court ordered sex offender inpatient treatment for 30 days in 1986.  The Veteran stated his first mental health outpatient treatment was in 1998 for smoking cessation and anxiety.  He reported seeing a psychiatrist once in 2003 and a counselor three times in November 2003, but that he is not currently receiving any mental health treatment.  The Veteran denied hallucinations, delusions, suicidal thoughts and homicidal thoughts.

The VA examiner noted that, while the Veteran did report a stressor that meets DSM-IV PTSD stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptom criteria.  The examiner noted that any psychosocial dysfunction since the reported in-service stressor was best attributed to the Veteran's significant alcohol and chemical dependency problems.  The examiner diagnosed the Veteran with depressive disorder, NOS, and opined that his depressed mood and anger problems were best attributed to his long and severe history of alcohol and polysubstance dependence, his chronic back pain, and his role as primary caretaker for his invalid father. 

In May 2005, the Veteran underwent a private psychological evaluation.  The Veteran reported feeling depressed and anxious, having difficulty sleeping, and startling easily.  He denied experiencing delusions or hallucinations and reported seldom experiencing nightmares.  He reported thinking about Vietnam every day.  The evaluation report notes the Veteran was hospitalized (after service) in 1975 for a 21 day voluntary commitment.  The Veteran reported voluntarily committing himself because he "felt like everyone could tell [he] was crazy."  The private medical professional diagnosed the Veteran with PTSD caused by his war experience in Vietnam.   

In October 2005, the Veteran underwent another VA psychological examination.  The examiner reviewed the claims folder including the May 2005 private psychological evaluation, noting the private evaluation did not report the Veteran's extensive alcohol and chemical dependency background or his history of criminal offenses.  The examination report reiterates the inpatient and outpatient treatment received by the Veteran for his mental health, alcohol, and polysubstance abuse problems as detailed in the March 2004 VA examination report and notes the Veteran gave an incomplete history of his mental health problems.  The report specifically notes: the Veteran's inpatient treatment in 1975 for disciplinary problems at work and substance abuse problems; his inpatient treatment in 1981 for alcohol and polysubstance dependence; and, his two inpatient treatments in 1986 for court ordered sex offender treatment as well as for mental health treatment for alcohol and polysubstance abuse.  The Veteran stated that he sought mental health treatment at the end of his military career but did not complete any mental health treatment.  The Veteran complained of a preference to socially isolate himself and irritability.  He denied hallucinations, delusions, disorders of thought or communication, suicidal thoughts, and homicidal thoughts.  He did not report any sleep impairment or panic like symptoms.

The VA examiner noted that, while the Veteran did report a stressor that meets DSM-IV PTSD stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptom criteria.  While the Veteran did report diminished interest or participation in activities, the examiner found this attributable to his long history of alcohol and chemical dependency.  The examiner diagnosed the Veteran with depressive disorder, NOS, sexual abuse of a child, alcohol dependence (in remission), cannabis dependence (in remission), cocaine dependence (in remission), and polysubstance dependence (in full remission).  The examiner opined the Veteran's reported negative changes in his psychosocial functioning were better attributed to his long and severe history of alcohol and chemical dependency and criminal convictions.  

Additionally, in September 2009 the Veteran underwent another VA psychological examination conducted by two VA psychiatrists.  The examination report reiterates the inpatient and outpatient treatment received by the Veteran for his mental health, alcohol, and polysubstance abuse problems as detailed in the March 2004 and October 2005 VA examination reports and notes the Veteran gave an incomplete history of his mental health problems.  The Veteran reiterated that he sought help at the end of his military career but failed to do so for various reasons, including that he did not want to get help.  The Veteran reported that his main mental health problems were irritability and not liking being around people.  The Veteran stated he did not sleep well.  No other mental health problems were elicited.  The examiners noted the Veteran's mood was slightly depressed.  The Veteran denied suicidal or homicidal ideations.  He reported experiencing auditory hallucinations of a male voice since his son committed suicide.  He did not report any frequent daily distressing events, nightmares, or intrusive thoughts.  

The VA examiners opined on the September 2009 VA examination that the Veteran does not have a current diagnosis PTSD because, while his reported stressor meets DSM-IV stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptoms criteria.  The examiners diagnosed the Veteran with depressive disorder, NOS, and a history of alcohol abuse, multiple substance abuse, and polysubstance dependence, according to the Veteran's history, in remission, and opined this was due to his not working, staying at home, and back pain.  The examiners opined the Veteran's negative changes in psychosocial functioning were associated with his long history of severe alcohol and drug dependency.  

Subsequent to the Board's February 2013 remand, the Veteran was scheduled for a new VA examination in May 2013, but failed to report, according to the June 2013 SSOC.

Throughout the course of this appeal, the Veteran has repeatedly stated that he has PTSD from his experiences in Vietnam.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, competent medical evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  38 C.F.R. § 3.304(f).

The Board notes that the claims file contains differing opinions as to whether the Veteran has a current diagnosis of PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, there are legitimate reasons for according the unfavorable medical opinions, that the Veteran does not have a current diagnosis of PTSD, greater probative weight as opposed to the favorable opinion.

The Board finds the March 2004, October 2005, and September 2009 VA examination opinions highly probative.  Specifically, each examiner reviewed the claims file, interviewed the Veteran, and conducted a psychological evaluation.  There is no indication that any of the VA examiners were not fully aware of the Veteran's past psychological history or that they misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Each VA opinion contained reasons and bases supporting the examiners' opinions that the Veteran does not have a current diagnosis of PTSD, with each specifically noting that, while the Veteran's reported stressor meets DSM-IV stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptoms criteria.  Therefore, the Board finds the VA examiners' opinions from the March 2004, October 2005, and September 2009 VA examinations to be of great probative value.

Additionally, both the October 2005 and September 2009 VA examination opinions specifically took into account the May 2005 private psychological evaluation that diagnosed the Veteran with PTSD.  The October 2005 VA examiner detailed that the May 2005 private psychological evaluation did not report the Veteran's extensive alcohol and chemical dependency background nor his history of criminal offenses.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

As noted above, the only prior mental health treatment noted by the private medical professional was the 1975 inpatient hospitalization which the Veteran characterized as committing himself because he "felt like everyone could tell [he] was crazy."  The private report does not note that the Veteran was receiving treatment for work place discipline problems and substance abuse.  The private medical professional also did not note the Veteran's inpatient treatment in 1981 for alcohol and polysubstance dependence and his two inpatient treatments in 1986 for court ordered sex offender treatment as well as mental health treatment for alcohol and polysubstance abuse.  Because the private medical professional's opinion does not take into account the Veteran's alcohol and chemical dependency background or his criminal history, the Board accords the private psychological evaluation lesser probative weight.  Thus, the weight of the probative evidence is against the conclusion that the Veteran has PTSD.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD must be denied.

The Board will now turn to the issue of whether service connection for an acquired psychiatric disability, other than PTSD, is warranted.  The evidence of record demonstrates that the Veteran has a current diagnosis of an acquired psychiatric disorder.  The Veteran was diagnosed with depressive disorder, NOS, at the March 2004, October 2005, and September 2009 VA examinations.  An August 2003 private treatment record also notes the Veteran has "sleep problems, anxiety disorder and chronic depression." 

However, the evidence of record establishes that the Veteran did not experience symptoms of an acquired psychiatric disorder during service or that any such disability diagnosed after service is related to an in-service disease, event, or injury.  Service treatment records no psychiatric complaints during service.  The October 1968 pre-induction physical noted the Veteran's psychiatric status to be normal.  The February 1971 service separation physical also found the Veteran's psychiatric status to be normal.  In an associated report of medical history at the service separation physical, the Veteran denied experiencing depression, excessive worry, or nervous trouble of any sort.  Additionally, at the March 2004 VA examination, the Veteran denied mental health problems in service. 

As noted above, at the October 2005 and September 2009 VA examinations, the Veteran reported that he had tried to seek help for his alcohol and drug dependency at the end of service, but he failed to do so for various reasons including that he did not want to get help.  In a January 2013 written statement, the Veteran states that while at Fort Knox for seven to eight months he asked his first sergeant three different times to talk with someone, and received no response.  In both VA examination reports, the examiners noted that the Veteran stated he did not receive any mental health treatment during service or immediately following.  

The earliest reported psychiatric hospitalization reported by the Veteran was in 1975 for a 21 day drug and alcohol inpatient treatment program.  As reported by the Veteran, he also received inpatient treatment in 1981 for alcohol and polysubstance dependence, as well as two inpatient treatments in 1986 for court ordered sex offender treatment as well as mental health treatment for alcohol and polysubstance abuse.    

Here, the evidence shows that the Veteran was not diagnosed with a psychosis during or within one year of his separation from service in March 1971, and the record shows that a psychosis was not manifested to a compensable degree within the one year following his active duty service discharge, or that he has experienced a continuity of symptomatology indicative of a psychosis.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the 1975, 1981, and 1986 mental health inpatient treatments do not assist in demonstrating the occurrence of an in-service injury, disease, or event.

The Veteran, through his lay statements and buddy statements, has detailed his in-service PTSD stressors, which have been recognized above, but has not asserted that his acquired psychiatric disorder, other than PTSD, began during or was otherwise caused by his active service.  The Veteran has also not provided any evidence that his current acquired psychiatric disorder either began during or was otherwise caused by his military service.    

Additionally, there is also no favorable competent medical evidence that the Veteran's current acquired psychiatric disorder, other than PTSD, was caused by an in-service disease or injury.  The private treatment records submitted by the Veteran note that he has anxiety disorder and depression, but do not address the etiology of the acquired psychiatric disorders.  The Veteran has not provided any private medical records dated in the years following his separation from service to establish a causal connection between his military service and his current acquired psychiatric disorder.  

The March 2004, October 2005, and September 2009 VA examination reports also do not support a finding that the disability either began during or was otherwise caused by the Veteran's active service, but relate the diagnosed depression to non-service related etiologies.  The March 2004 VA examiner opined that the Veteran's depressed mood, NOS, was a result of his post-service caretaker role of caring for his invalid father, his history of chemical dependence, and his chronic back pain.  The October 2005 VA examiner opined that the Veteran's acquired psychiatric disorders, and the negative changes to his psychosocial functioning and quality of life were better attributed to his long and severe history of alcohol dependency, chemical dependence, and post-service criminal convictions, including the sexual molestation of his 9-year-old daughter.  Finally, the September 2009 VA examiner opined that the Veteran's depressive disorder, NOS, is due to his not working now, staying at home, and some physical conditions such as his back pain for which he takes Oxycodone.  The Board finds these examination opinions to be of great probative weight because they contained reasons and bases supporting the examiners' opinions regarding the etiology of the Veteran's depressive disorder, NOS, and are based on a thorough and accurate factual history.  Thus, the evidence of record demonstrates that the Veteran's acquired psychiatric disorder, other than PTSD, did not either begin during or was otherwise caused by his military service.      

Therefore, the criteria for service connection have not been met, and the claim for service connection for an acquired psychiatric disability, to include PTSD, must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a finding of service connection, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


